SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) of the INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: YCG FUNDS Address of Principal Business Office (No. & Street, City, State, Zip Code): 11701 Bee Cave Road, Suite 207 Austin, TX78738 Telephone Number (including Area Code):(512) 505-2347 Name and address of agent for service of process: William Kruger YCG, LLC 11701 Bee Cave Road, Suite 207 Austin, TX78738 Copies to: David D. Jones, Esquire Kaplan, Voekler, Cunningham & Frank, PLC 7 East Second Street Richmond, VA23224 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: [] No [ X ] Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Austin and State of Texas as of the 17th day of September, 2012. YCG FUNDS By: /s/ Brian Yacktman Brian Yacktman President Attest: /s/ William Kruger William Kruger Treasurer
